Title: From George Washington to Major General Philip Schuyler, 6 October 1775
From: Washington, George
To: Schuyler, Philip



Dear Sir
Camp at Cambridge Octr 6th 1775.

I wrote you Yesterday of which the inclosed is a Copy. Since which I have been informed that your Illness has obliged you to quit the Army, and General Wooster as the Elder Brigadier, will take Rank and Command of Mr Montgomery—General Wooster I am informed is not of such Activity as to press thro’ Difficulties, with which that Service is particularly environ’d. I am therefore much alarmed for Arnold, whose Expedition was built upon your’s and who will infallably perish if the Invasion and Entry into Canada are abandoned by your Successor.
I hope by this Time the penetration into Canada, by your Army is effected, but if it is not and there are any Intentions to lay it aside, I beg it may be done in such a Manner that Arnold may be saved by giving him Notice and in the mean Time your Army to keep up such Appearances as may fix Carlton and prevent the Force of Canada being turned wholly upon Arnold—He expected to be at Quebec in 20 Days from the 26th September So that I hope you will have no Difficulty in regulating your Motions with Respect to him—Should this find you at Albany and General Wooster about taking the Command, I intreat you to impress him strongly with the Importance & Necessity of proceeding on so to conduct that Arnold may have Time to retreat.
Nothing new has occurr’d since Yesterday deserving your Notice. Our next accounts of your Health I hope will be more favorable—Ten thousand good Wishes attend you from this Quarter, none more sincere and fervent than those of Dear Sir Your most obedt & very Humble Servt

Go: Washington

